PARLANGE, District Judge,
as the organ of the court, said:
The first specification of error is that proof was allowed to the effect that one Hicks, a former partner of the defendant, was under indictment for fraudulently using the mails. The defendant, having testified in his own behalf, was asked by the district attorney, on cross-examination, whether his partner was not under indictment for fraudulent use of the malls. The defendant’s counsel objected to the question, but the defendant was required to answer, and he thereupon answered the question in the affirmative. The defendant was being tried for an offense of the same kind as. that for which his former partner was u 'i*r indictment. There was no proof of any connection *323between the defendant and Ms former partner as to the matter for which the defendant was being tried. We have no doubt that the effect of this evidence was prejudicial to the defendant, and that it was inadmissible. The counsel for the government argued that:
“Great latitude is allowed upon such cross-examination, and it was manifestly proper to examine ihe defendant relative to all his associations, habits, and tile influences and circumstances surrounding his life, in order to test, not only his accuracy, hut the worth of his evidence, and to enable the jury to correctly determine what credit; they should give to his statements. This evidence was perfectly proper for that purpose. * * *”
While it is true that latitude should be allowed on cross-examination, we cannot agree with the counsel for the government in Ms contention. We do not believe that, for the purpose of testing the accuracy or veracity of the defendant, or for any other pur-pose, he could be compelled to make answer* to the question propounded to him concerning his former partner; and tire fact that his former partner was under indictment for a matter with which the defendant liad no connection whatever, could not be thus used against the defendant. The admission of this evidence enabled the jury to draw against the defendant a prejudicial and unlawful inference.
The second and third specifications of error may he considered together. Section 5480, Rev. St., was amended by Act March 2, 188!). Among other matters, the amendment, by section 2, provides for the punishment of persons who use a fictitious, false, or assumed name in carrying out schemes to defraud l>v the use of the mails. This is made a new and substantive offense under section 5480, Rev. St., as amended. The indictment in this case contains but one count. It is perfectly clear that it was drawn under section 2 (section 5480, Rev. St., as amended). The only charge is that the defendant, under the fictitious and false name of one Gtlio Aronson, made a fraudulent use of the mail. This is the only charge to which the defendant was called upon to respond. The district attorney could, by adding a count, have also laid a charge under the first part of the act of March 2, 3889, to provide against ihe contingency of Otho Aronson being a real person. But no such alternative count is contained in the indictment, and, doubtless, the court’s attention not being called to the matter, fire jury were charged that they could convict the defendant, whether or not Aronson was a real person. In our opinion the jury could not do so, under the indictment as framed. Tin, prosecution had chosen to stand upon the one charge (laid under sec lion 2 of the act of March 2, 1889) that Aronson was a fictitious per son. Furthermore, even had the indictment set out that Aronsoi was a real person, we are of the opinion that it was not made suflS cientlv clear to the jury that mere knowledge on the part of the defend ant that Aronson had devised the fraudulent scheme, and had user1! the malls in carrying it out, was not sufficient to convict the defendant.-
As to the fourth and fifth specifications of error, we incline to the opinion that, even if there is any validity in these contentions of Me defendant, he cannot be heard to urge them now; and, besides, we do not believe that he was injured by surprise or otherwise. No mo Ion *324to quash was ever made, no motion to elect, no motion in arrest of judgment. No bill of particulars was ever asked for. Connors v. U. S., 158 U. S. 411, 15 Sup. Ct. 951. In Durland v. U. S., 161 U. S. 309, 16 Sup. Ct. 508, — a case in which the indictment was based on section 5480, Rev. St, — it was charged in one count that 20 letters and circulars, the names and addresses upon them being unknown to the grand jurors, were deposited in the mail, in the carrying out of the fraudulent scheme. These letters and circulars were not recited in the indictment. Their substance was hot stated, and, as already said, there was no mention of the names and addresses of the persons to whom they were mailed. Furthermore, a motion to quash was seasonably made in the trial court, and the same was overruled. The supreme court held, as to the defendant’s contention that the letters were insufficiently described, that the refusal of a motion to quash is ordinarily in the discretion of the court, and, further, that the allegation that the names and addresses on the letters were unknown to the grand jurors, if true, cured the defect. The court also said that, if the defendant desired further specifications, he should have asked for a bill of particulars. As to the plea of multifariousness, the supreme court affirmed the doctrine of Connors v. U. S., supra. It was held in Re Henry, 123 U. S. 372, 8 Sup. Ct. 142, that while but three offenses committed in violation of section 5480, Rev. St., within the same six calendar months, can be charged in the indictment, this does not prevent other indictments for other and distinct offenses committed in violation of that statute within the same six calendar months. In Howard v. U. S., 21 C. C. A. 586, 75 Fed. 996, the defendant had committed, within the same six calendar months, twenty-four offenses in violation of section 5480, Rev. St. Eight indictments were found, each charging three of the offenses. The eight indictments were consolidated, and tried at the same time. The defendant was convicted on all the charges, and the trial court imposed cumulative punishment on each indictment. The circuit court of appeals for the Sixth circuit maintained the action of the lower court. For the reasons stated the judgment herein is reversed, the sentence is annulled, and the cause is remanded to the lower court for a new trial.